


110 HR 6917 IH: To amend the Wilderness Act to allow recreation

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6917
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Lamborn (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Wilderness Act to allow recreation
		  organizations to cross wilderness areas on established trails, and for other
		  purposes.
	
	
		That section 4(d) of the Wilderness Act (16 U.S.C. 1133(d)) is amended by
			 adding at the end the following:
			
				(8)Use by recreation
				organizationsA recreation
				organization is an organization of hikers or horseback riders whose purposes
				include one or more of the following: (i) to promote the development and
				preservation of trails throughout Federal lands; (ii) to promote and encourage
				education of the public about the fragile nature of mountain and forest ecology
				and the necessity for its protection and preservation; or (iii) to gather and
				disseminate information regarding the use and enjoyment of wilderness areas and
				other Federal land—and whose leadership has by reputation and practice over a
				period of at least ten (10) years demonstrated compliance and consistency with
				one or more of said purposes. Members of a recreation organization acting as an
				organized unit and regardless of their number shall have the right to cross
				wilderness areas on established trails without restriction as part of a journey
				along a connecting system of trails across public, private or wilderness area
				lands, provided such right shall be exercised within one day and shall continue
				during the process thereof without unreasonable delay. The exercise of such
				right shall neither be deemed inconsistent with the purposes of a wilderness
				area nor to affect any wilderness area’s opportunities for solitude or a
				primitive and unconfined type of recreation. The agency administering any
				wilderness area may limit the exercise of such right within any specific
				wilderness area to not more than ten (10) wilderness crossings annually and may
				establish fair procedures to implement this provision, provided the right of a
				recreation organization hereby granted shall not be impaired during such
				process.
				.
		
